Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments are persuasive.  See the new references below Dekel (20080074422) which discloses that the thickness of the slab is based on the type of slab in par. 31 and figure 1.  Also, see Avinash (20080037847) which teaches sharpening a projection to reduce blue in par. 41.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-5, 8-9, and 12-23 are rejected under 35 U.S.C. 102a1 as being unpatentable over Nishide (20070172104) in view of Dekel (20080074422) in further view of Avinash (20080037847).
Regarding claim 1, Nishide discloses an image processing apparatus comprising: projection unit configured to generate first two-dimensional image data by applying a projection process to three-dimensional image data (fig. 28 and par. 146-147); 

image processing unit configured to generate second two-dimensional image data by applying the image processing to the first two-dimensional image data using the second parameter (189-190). 
Dekel teaches that the thickness of the slab is based on the type of slab in par. 31 and figure 1.  
It would have been obvious prior to the filing date of the invention to include in Nishide the ability to adjust the slab thickness parameter based on the shape of the projection in order to capture the full thickness of the object being projected as taught by Nishide.  
Avinash teaches sharpening a projection to reduce blue in par. 41.
It would have been obvious prior to the filing date of the invention to include in Nishide and Dekel the ability to sharpen the projection in order to reduce image blur as taught by Avinash.

Regarding claim 2, determination as to whether the image processing is to be executed or not; wherein the determination unit determines that the image processing is to be executed in a case where the projection process is to be executed, the determination unit determines that the image processing is not to be executed in a case where the projection process is not to be executed, and the image processing unit executes the image processing based on a result of the determination made by the determination unit (pars. 185-186, threshold is used to determine to perform image processing). 
Regarding claim 3, the image is formed and it is based on slice thickness as described in pars. 106.  

Regarding claim 5, the pars. 194-211 which shows MIP image rendinging which includes dray summation and sharpening which must include adding high frequency components.  
Regarding claim 8, the process is repeated on many images and the rejection of claim 1 discloses that the multiple image processes are used.  
Regarding claim 9, see par. 220 which shows it is displayed.  Anything displayed has at least one display mode. 
Regarding claim 12, see pars. 183-187.
Regarding claims 13-15, see the rejection of claim 1. 
Regarding claim 16, see the rejection of claims 2-3.
Regarding claim 17, see the rejection of claim 4.
Regarding claim 18, see the rejection of claim 2.
Regarding claims 19-21, see the rejection of claims 2-5.  
Regarding claims 22-23, see the rejection of claim 1. 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nishide in view Dekel in view Avinash and in further view of Yamashita (20140369466).
Regarding claim 6, Nishide discloses MIP.  
Yamashita teaches dynamic range compression in an MIP system in pars. 20 and 35.
. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nishide in view Dekel in view Avinash  and in further view of Jerebko (20160035102).
Regarding claim 7, Nishide teaches MIP and adjusting weights in the rejection of claim 1.
Jerebko teaches the relationship between slab thickness and blurring in par. 5.
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Nishide, Avinash and Dekel the ability to compensate for slab thickness as taught by Jerebko in order to improve image quality. 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nishide in view Dekel in view Avinash and in further view of Mielekamp (20100194750).
Regarding claim 10, see pars. 30-33, 37-40 and figure 3 of Mielekamp which teaches visualizing and rotating a slice image based on different modes. 
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Nishide, Avinash and Dekel the ability to display the image and rotate it so the user can view the slice projection in different ways.  
Regarding claim 11, see the rejection of claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622. The examiner can normally be reached 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666